DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/243,758, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for creating simulations cases and assigning data sets to anatomical regions.  Thus, the filing date of the instant application is 09/29/2015.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-4 & 6-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pedersen et al. (U.S. Patent Application 2010/0179428 A1) and further in view of Colvin et al. (U.S. Patent Application 2007/0238085 A1).
Claim 1:  Pedersen teaches:
a computer-based ultrasound simulation system (Figure 1) 
varying types of pathologies] (Page 5, Para 0058 and Page 2, Para 0013) and realistic sets of available actions [training exercise, determining distances, inferences for diagnosis and associated set of questions or tasks] (Page 5, Para 0056-0057; Page 8, Para 0086; Page 9, Para 0089 & 0095 and Page 12, Para 0017)
b)    a graphical user interface (Figure 5 and Page 9, Para 0091) configured for displaying a virtual body [virtual subject], the virtual body comprising a plurality of discrete anatomical regions [Any given image volume for training may well contain several bodies of interest] (Page 2, Para 0013 & 0018; Page 5, Para 0058; Page 8, Para 0086; Page 11, Para 0111 and Figure 9, Element 466, 468 & 470)
c)    a volume library stored on a server [frame server] (Page 3, Para 0018 and Page 9-10, Para 0096-0098) the volume library comprising the volumetric data sets for assigning [digitized data corresponding to an manikin surface of the manikin] to the plurality of anatomical regions to create the plurality of simulation cases (Figure 9, Element 466, 470 & 472; Page 1, Para 0012).
d) the graphical user interface is configured for selecting a first discrete anatomical region [outline the tissue/organ boundaries inside the healthy image volume] (Page 11, Para 0110), selecting a first volumetric data set from the volume library (Figure 8, Element 402) and assigning the first volumetric data set to the first anatomical region (Figure 8, Element 14 and Page 11, Para 0110).
	Pedersen fails to teach a virtual body comprising a plurality of predetermined discrete regions.  Colvin teaches a virtual body (as shown in Figure 4b) comprising a plurality of predetermined discrete regions (Figure 4b, Element 1480, 1481, 1482, 1483 & 1483).  Colvin teaches the graphical user interface is configured for selecting a first discrete region of the plurality of predetermined discrete regions and assigning a simulation to the first discrete region [The administrator client computer can be used to set up a simulation in a simulation set up mode and can also be used to alter a simulation during operation of the apparatus in a simulation run mode] (Figure 4b and Para 0014, 0020, 0023, 0041, 0047, 0104-0107, 0118 & 0122) in order to provide a powerful, highly featured administrator client computer for use by an administrator to set up a simulation and to alter a simulation during operation of the apparatus to increase the effectiveness of a training session (Para 0041).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the graphical interface as taught by Colvin in order to provide a powerful, highly featured administrator client computer for use by an administrator to set up a simulation and to alter a simulation during operation of the apparatus to increase the effectiveness of a training session (Para 0041). 
Claim 2:  Pedersen teaches wherein the volumetric data sets are acquired from an imaging technology (Figure 1).  Pedersen teaches the volumetric data sets selected from the group consisting of 3D volumetric data and 4D volumetric data (Page 1, Para 0012).  Pedersen teaches wherein each volumetric data set occupies a volume in the virtual body (Page 2, Para 0013 & 0018; Page 11, Para 0111 and Figure 9, Element 466, 468 & 470).
Claim 3:  Pedersen teaches further comprising alignment tools [at least one 6 degrees of freedom tracking sensor integrated with the ultrasound transducer] displayed on the graphical user interface for aligning each volumetric data sets within the virtual body (Page 2, Para 0014; Figure 5; Page 7, Para 0078 and Page 9, Para 0091).
Claim 4:  Pedersen teaches wherein the graphical user interface displays (Figure 5 & 2C) an item on the virtual body, wherein the item is selected from the group consisting of a representative snapshot (Figure 2C and Page 7, Para 0074).
Claim 6:  Pedersen teaches wherein the imaging technology is an ultrasound machine (Figure 1, Element 4 and Abstract).
Claim 7:  Pedersen teaches wherein the 3D volumetric data and the 4D volumetric data are annotated with case histories (Figure 2A, Element 106; Page 1, Para 0012; Page 2-3, Para 0018 and Page 9, Para 0096).
Claim 8:  Pedersen teaches further comprising an ultrasound training simulator to run an ultrasound simulation based on the plurality of simulation cases uploaded to the system (Figure 11 and Figure 13).
Claim 9:  Pedersen teaches further comprising a case authoring mode for adding medical data into the volume library (Figure 1) and a simulation mode for simulating an ultrasound based on the plurality of simulation cases (Figures 11 & 13).

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen et al. (U.S. Patent Application 2010/0179428 A1) and Colvin et al. (U.S. Patent Application 2007/0238085 A1) and further in view of Hummel, Jr. et al. (U.S. Patent 7,263,710; herein referred to as Hummel).
Claim 5:  Colvin teaches sending voice messages (Para 0134).  Pedersen and Colvin fail to teach wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets.  However, Hummel teaches wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets (Figure 7 and Col. 3, Line 16-24) in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the video as taught by Hummel in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen et al. (U.S. Patent Application 2010/0179428 A1) and further in view of Hummel, Jr. et al. (U.S. Patent 7,263,710; herein referred to as Hummel); Colvin et al. (U.S. Patent Application 2007/0238085 A1) and Landy et al. (U.S. Patent Application 2012/0150797 A1).
Claim 10:  Pedersen teaches:
a computer-based ultrasound simulation system (Figure 1)
a)    a plurality of simulation cases derived from real-patient volumetric data sets  (Page 1, Para 0010), combined with case histories [varying types of pathologies] (Page 5, Para 0058) and realistic sets of available actions  [training exercise, determining distances, inferences for diagnosis and associated set of questions or tasks] (Page 5, Para 0056-0057; Page 8, Para 0086; Page 9, Para 0089 & 0095 and Page 12, Para 0017)
b)    a graphical user interface (Figure 5 and Page 9, Para 0091) displaying a virtual body  [virtual subject], the virtual body comprising a plurality of anatomical regions [more than one at least partially overlapping ultrasound 3D image volumes] (Page 2, Para 0013 & 0018; Page 11, Para 0111 and Figure 9, Element 466, 468 & 470)
c)    a volume library stored on a server [frame server] (Page 3, Para 0018 and Page 9-10, Para 0096-0098), the volume library comprising the volumetric data sets for assigning [digitized data corresponding to an manikin surface of the manikin] to the plurality of anatomical regions to create the plurality of simulation cases (Figure 9, Element 466, 470 & 472; Page 1, Para 0012)
d)    an alignment tools  [at least one 6 degrees of freedom tracking sensor integrated with the ultrasound transducer] displayed on the graphical user interface for aligning each volumetric data sets within the virtual body (Page 2, Para 0014; Figure 5; Page 7, Para 0078 and Page 9, Para 0091) wherein the graphical user interface (Figure 5) displays an item selected from the group consisting of a representative snapshot (Figure 5, Element 206 or 202), volumetric data sets are annotated with case histories (Figure 2A, Element 106; Page 1, Para 0012; Page 2-3, Para 0018 and Page 9, Para 0096)
e)    an ultrasound training simulator to run an ultrasound simulation based on the plurality of simulation cases uploaded to the system (Figure 11 and Figure 13) and
f)    a case authoring mode for adding medical data into the volume library (Figure 1), and a simulation mode for simulating an ultrasound based on the plurality of simulation cases (Figures 11 & 13).
g) the graphical user interface is configured for displaying the volume library (Page 9, Para 0096) (Examiner’s Note: Pedersen discloses the subscribers may locate pertinent image volumes by accessing libraries where image volumes are indexed.  While the term, display, is not used specifically, it is inherent that a subscriber would require a display in order to locate the indexed image volumes), selecting a first discrete anatomical region [outline the tissue/organ boundaries inside the healthy image volume] (Page 11, Para 0110), selecting a first volumetric data set from the volume library (Figure 8, Element 402) and assigning the first volumetric data set to the first anatomical region (Figure 8, Element 14 and Page 11, Para 0110).
Pedersen teaches selecting the volumetric data sets for training (Figure 1, Element 6, 12).  Pedersen fails to teach wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets.  However, Hummel teaches wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets (Figure 7 and Col. 3, Line 16-24) in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the video as taught by Hummel in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).
Pedersen and Hummel fail to teach a virtual body comprising a plurality of predetermined discrete regions.  Colvin teaches the graphical user interface is configured for selecting a first discrete region of the plurality of predetermined discrete regions (Figure 4b, Element 1480, 1481, 1482, 1483 & 1483) and assigning a simulation to the first discrete region [The administrator client computer can be used to set up a simulation in a simulation set up mode and can also be used to alter a simulation during operation of the apparatus in a simulation run mode] (Figure 4b and Para 0014, 0020, 0023, 0041, 0047, 0104-0107, 0118 & 0122).  Colvin teaches wherein an appearance of the first region changes when assigned the simulation (Para 0122, 0141 & 0143-0144) in order to provide a powerful, highly featured administrator client computer for use by an administrator to set up a simulation and to alter a simulation during operation of the apparatus to increase the effectiveness of a training session (Para 0041).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen and Hummel to include the graphical interface as taught by Colvin in order to provide a powerful, highly featured administrator client computer for use by an administrator to set up a simulation and to alter a simulation during operation of the apparatus to increase the effectiveness of a training session (Para 0041). 
Pedersen, Hummel and Colvin fail to teach a rule engine.  However, Landy teaches a rule engine configured to check compatibility of the data for the workflow (Para 0077) in order to improve and validate workflows (Para 0077).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen, Hummel and Colvin to include the rule engine as taught by Landy in order to improve and validate workflows (Para 0077). 
Examiner’s Note:  Landy teaches a rule engine that checks whether is male is being processed in the pregnancy workflow and prevent the workflow from occurring (Para 0077).  The Examiner notes that a similar example is given by the Applicant in Para 0093 of the PGPUB of the Specification, where is pregnancy workflow cannot be performed on a male.

Response to Arguments
Applicant’s arguments, see Page 6, filed 12/02/2020, with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of the Claims has been withdrawn. 
Applicant’s arguments, see Page 6-7, filed 12/02/2020, with respect to the 35 U.S.C. § 112, second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112, second paragraph rejection of the Claims has been withdrawn. 


Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.  The Applicant stated that Pedersen et al. (U.S. Patent Application 2010/0179428 A1) is not as flexible, efficient or as scalable as the invention of the Applicant.  While the Examiner understands the differences between the invention of the Applicant and the prior art, the Examiner contends that the differences are not reflected within the currently amended claim language.  The newly amended claims were addressed with the addition of Colvin et al. (U.S. Patent Application 2007/0238085 A1) and Landy et al. (U.S. Patent Application 2012/0150797 A1).  The arguments are unconvincing.  
The rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793